Exhibit 10.4

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (this “Agreement”), dated as of October 31,
2012, with effect as of the Effective Time by and between Comverse Technology,
Inc., a New York corporation (“CTI”), and Comverse, Inc., a Delaware corporation
(“Comverse,” and together with CTI, the “Parties”).

WHEREAS, contemporaneously herewith, CTI and Comverse are entering into a
Distribution Agreement pursuant to which the Parties have set out the terms on
which, and the conditions subject to which, they wish to implement the
Distribution (as defined in the Distribution Agreement) (such agreement, as
amended, restated or modified from time to time, the “Distribution Agreement”);
and

WHEREAS, in connection therewith, CTI and Comverse have agreed to enter into
this Agreement to allocate between them assets, liabilities and responsibilities
with respect to certain employee compensation, pension and benefit plans,
programs and arrangements and certain employment matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
covenants and other provisions set forth in this Agreement, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1 Definitions. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Distribution Agreement and the
following terms shall have the following meanings:

“Assumed Health and Welfare Plans” shall have the meaning set forth in
Section 5.2.

“Benefit Plan” shall mean with respect to an entity, (a) each “employee welfare
benefit plan” (as defined in Section 3(1) of ERISA) and all other employee
benefits arrangements, policies or payroll practices (including, without
limitation, severance pay, sick leave, vacation pay, salary continuation,
disability, retirement, deferred compensation, bonus, stock option or other
equity-based compensation, hospitalization, medical insurance or life insurance)
sponsored or maintained by such entity or by any of its Subsidiaries (or to
which such entity or any of its Subsidiaries contributes or is required to
contribute) and (b) all “employee pension benefit plans” (as defined in
Section 3(2) of ERISA), occupational pension plan or arrangement or other
pension arrangements sponsored, maintained or contributed to by such entity or
any of its Subsidiaries (or to which such entity or any of its Subsidiaries
contributes or is required to contribute). When immediately preceded by “CTI,”
Benefit Plan means any Benefit Plan sponsored solely by CTI. When immediately
preceded by “Comverse,” Benefit Plan means any Benefit Plan sponsored solely by
Comverse.



--------------------------------------------------------------------------------

“Black-Scholes Value” shall mean the value of an Option determined in accordance
with a pricing model that includes the stock price of the underlying shares of
common stock, the exercise price of the CTI Option or Comverse Option, as
applicable, and the expected standard deviation of the return of the underlying
common stock, with such volatility parameters based on assumptions that are
determined by the board of directors of CTI, in its sole discretion.

“Cash Incentive Plans” shall mean any of the annual or short term cash incentive
plans of CTI or Comverse, all as in effect as of the time relevant to the
applicable provisions of this Agreement, including, without limitation, the
Comverse Technology, Inc. Restatement Bonus Plan, the 2012 GET Executive Bonus
Plan, the Spin-Off Plan and the 2012 Comverse Incentive Compensation Plan.

“Comverse Conversion Ratio” shall mean the quotient obtained by dividing (A) the
published closing trading price of a share of Comverse common stock listed on
the NASDAQ Stock Exchange on the Distribution Date by (B) the published closing
trading price of a share of CTI common stock listed on the NASDAQ Stock Exchange
traded “regular way” on the day prior to the Distribution Date.

“Comverse Employee” shall mean each individual employed by Comverse immediately
before the Effective Time.

“Comverse Executive Severance Protection Plan” shall have the meaning set forth
in Section 2.4.

“CTI 401(k) Plan” shall mean the Comverse Technology, Inc. 401(k) Retirement
Savings Plan.

“CTI Conversion Ratio” shall mean the quotient obtained by dividing (A) the
published closing trading price of a share of CTI common stock listed on the
NASDAQ Stock Exchange on the Distribution Date by (B) the published closing
trading price of a share of CTI common stock listed on the NASDAQ Stock Exchange
traded “regular way” on the day prior to the Distribution Date.

“CTI Employee” shall mean each individual employed by CTI immediately before the
Effective Time.

“CTI Executive Severance Protection Plan” shall mean the Comverse Technology,
Inc. Executive Severance Protection Plan, dated as of November 11, 2008.

“CTI Severance Plans” shall mean the CTI Executive Severance Protection Plan and
any other severance plans, policies or programs of CTI.

“CTI Stock Incentive Plans” shall mean each of CTI’s stock incentive
compensation plans, including, without limitation, the Boston Technology, Inc.
1996 Stock Incentive Plan, the Comverse Technology, Inc. 2011 Stock Incentive
Compensation Plan, the Comverse Technology, Inc. 2005 Stock Incentive
Compensation Plan, the Comverse Technology, Inc. 2004 Stock

 

2



--------------------------------------------------------------------------------

Incentive Compensation Plan, the Comverse Technology, Inc. 2001 Stock Incentive
Compensation Plan, the Comverse Technology, Inc. 2000 Stock Incentive
Compensation Plan, the Comverse Technology, Inc. 1999 Stock Incentive
Compensation Plan, and the Comverse Technology, Inc. 1996 Stock Incentive
Compensation Plan.

“COBRA” shall mean the continuation coverage requirements for group health plans
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
and as codified in Code section 4980B and ERISA sections 601 though 608.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or successor
federal income tax law. Reference to a specific Code provision also includes any
proposed, temporary or final regulation in force under that provision.

“Distribution Date” shall have the meaning assigned to such term in the
Distribution Agreement; provided that for purposes of this Agreement, if the
Effective Time occurs after the close of trading of CTI common stock on a
particular trading date, the Distribution Date shall be deemed to be the next
such trading date.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary or final regulation in force under that provision.

“Health and Welfare Plans” shall mean any plan, fund or program which was
established or is maintained for the purpose of providing for its participants
or their beneficiaries, through the purchase of insurance or otherwise, medical
(including, without limitation, PPO, EPO and HDHP coverages), dental,
prescription, vision, short-term disability, long-term disability, life and
AD&D, employee assistance, group legal services, wellness, cafeteria (including,
without limitation, premium payment, health flexible spending account and
dependent care flexible spending account components), travel reimbursement,
transportation, or other benefits in the event of sickness, accident,
disability, death or unemployment, or vacation benefits, apprenticeship or other
training programs or day care centers, scholarship funds, or prepaid legal
services, including, without limitation, any such plan, fund or program as
defined in Section 3(1) of ERISA.

“Liability” or “Liabilities” shall have the meaning set forth in the
Distribution Agreement.

“Offer Employees” shall have the meaning set forth in Section 2.1.

“Option” when immediately preceded by “CTI” shall mean an Option to purchase
shares of CTI common stock pursuant to a CTI Stock Incentive Plan. When
immediately preceded by “Comverse,” an Option shall mean an Option to purchase
shares of Comverse common stock following the Effective Time pursuant to the
Comverse Stock Incentive Plan.

“Person” shall have the meaning set forth in the Distribution Agreement.

“Remaining CTI Employees” shall have the meaning set forth in Section 2.1.

 

3



--------------------------------------------------------------------------------

“Spin-Off Plan” shall mean the Comverse Technology, Inc. Spin-Off Compensation
Plan.

“Stock Units” (a) when immediately preceded by “CTI,” means a restricted stock
unit or deferred stock unit issued under a CTI Stock Incentive Plan representing
a general unsecured promise by CTI to pay the value of shares of CTI common
stock in cash or shares of CTI common stock and, (b) when immediately preceded
by “Comverse,” means a restricted stock unit issued pursuant to this Agreement
representing a general unsecured promise by Comverse to pay the value of shares
of Comverse common stock in cash or shares of Comverse common stock.

“Transferred Employees” shall have the meaning set forth in Section 2.1.

“Transition Period” shall mean the period of time from and after the Effective
Time until the earlier of (i) the date the separate existence of CTI shall cease
or that CTI is acquired by reason of a merger, dissolution or otherwise and
(ii) such other date, as determined by the board of directors of Comverse.

“Transition Services Agreement” shall mean the Transition Services Agreement by
and between Comverse Technology, Inc. and Comverse, Inc., dated as of _______,
2012.

“Verint” shall mean Verint Systems Inc., a Delaware Corporation.

ARTICLE II

EMPLOYMENT MATTERS

Section 2.1 Employment of CTI Employees. Not later than twenty (20) Business
Days prior to the Effective Time, Comverse shall extend written offers of
employment to certain CTI Employees (the “Offer Employees”) on terms and
conditions substantially similar to those in effect with respect to the Offer
Employee as in effect as of immediately before the Effective Time. Each Offer
Employee who accepts the Comverse offer of employment shall commence employment
with Comverse as of the Effective Time (the “Transferred Employees”). CTI
Employees who are not Transferred Employees shall continue to be employees of
CTI immediately after the Effective Time (the “Remaining CTI Employees”).

Section 2.2 Paid Time Off. Comverse shall honor all accrued but untaken or
unpaid vacation credited to Transferred Employees under the paid time off plans
of CTI as of the Effective Time.

Section 2.3. CTI Employment Agreements. As of the Effective Time, any employment
agreement, offer letter or other similar agreement or arrangement between CTI
and any employee (other than a Remaining CTI Employee) shall be hereby assigned
by CTI to Comverse, and Comverse will hereby assume such agreement and all
Liabilities under such agreement, subject to obtaining any necessary consents.
The Parties shall use reasonable efforts to obtain any necessary consents from
Transferred Employees to effectuate such assignment and assumption.

 

4



--------------------------------------------------------------------------------

Section 2.4 Severance Plans. Neither a Comverse Employee nor a CTI Employee
shall be deemed to have terminated employment for purposes of determining
eligibility for severance benefits in connection with or in anticipation of the
consummation of the transactions contemplated by the Distribution Agreement.
Other than as set forth in the penultimate sentence of this Section 2.4, CTI
shall be solely responsible for all Liabilities in respect of all costs arising
out of payments and benefits relating to the termination of any Remaining CTI
Employee’s employment that occurs following the Effective Time, including any
amounts required to be paid (including any payroll or other taxes), and the
costs of providing benefits, under the CTI Severance Plans. As of the Effective
Time, Comverse Employees and Transferred Employees will cease to participate in
the CTI Executive Severance Protection Plan. In connection with the
Distribution, Comverse shall establish a severance plan for the benefit of
certain Comverse Employees and Transferred Employees that is substantially
similar in all material respects to the CTI Executive Severance Protection Plan
(the “Comverse Executive Severance Protection Plan”). Comverse shall be solely
responsible for all Liabilities in respect of all costs arising out of payments
and benefits relating to the termination of any Comverse Employee’s or any
Transferred Employee’s employment that occurs following the Effective Time,
including, without limitation, any amounts required to be paid (including,
without limitation, payroll or other taxes), and the costs of providing
benefits, under the Comverse Executive Severance Protection Plan. In addition,
Comverse shall be solely responsible for all amounts required to be paid and the
costs of providing benefits to employees of CTI whose employment is terminated
in connection with, or in anticipation of, the Distribution. In addition, the
Parties hereby agree that if any payments to be made by either Comverse or CTI
to any employee or former employee of Comverse or CTI is conditioned on a
release of claims and if such payment is under an arrangement in effect prior to
the Effective Time or in respect of the period prior to the Effective Time, then
as a condition to the payment to the applicable employee, Comverse and CTI will
include Verint, its Subsidiaries and their respective officers, directors and
employees as one of the parties required to be released.

Section 2.5 Workers’ Compensation Liabilities. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by a
Comverse Employee, Transferred Employee or Remaining CTI Employee that results
from an accident occurring, or from an occupational disease which becomes
manifest, before, on or after the Effective Time shall be retained by Comverse,
other than Liabilities in respect of Remaining CTI Employees that result from an
accident occurring, or from an occupational disease which becomes manifest,
after the Transition Period.

Section 2.6 Payroll Taxes and Reporting of Compensation. Comverse shall bear
responsibility for payroll administration obligations and for the proper
reporting to the appropriate governmental authorities of compensation earned by
(i) Comverse Employees and Transferred Employees after the Effective Time and
(ii) Remaining CTI Employees during the Transition Period.

 

5



--------------------------------------------------------------------------------

ARTICLE III

BENEFIT PLANS GENERALLY

Section 3.1 Assumption of Benefit Plan Liabilities In General. Except as
otherwise specifically provided in this Agreement and the Distribution
Agreement, as of the Effective Time, (i) with respect to any Liability or
obligation to, or in respect of, the Comverse Employees and the Transferred
Employees, whether arising out of actions, events or omissions that occurred
(or, in the case of omissions, failed to occur) prior to, at, or following, the
Effective Time, Comverse shall assume and be solely responsible for all such
Liabilities and obligations whatsoever with respect to the Comverse Employees
and the Transferred Employees to the extent such Liabilities and obligations
arise or arose under any Benefit Plan, and (ii) with respect to any Liability or
obligation to, or in respect of, the Remaining CTI Employees whether arising out
of actions, events or omissions that occurred (or, in the case of omissions,
failed to occur) prior to, at, or following, the Effective Time, CTI shall
assume and be solely responsible for all such Liabilities and obligations
whatsoever with respect to the Remaining CTI Employees to the extent such
Liabilities and obligations arise or arose under any Benefit Plan. The Parties
agree that none of the transactions contemplated by the Distribution Agreement
or this Agreement, constitutes a “change in control,” “change of control” or
similar term, as applicable, within the meaning of any applicable Benefit Plan.

ARTICLE IV

401(K) PLAN

Section 4.1 401(k) Plan. As of the Effective Time, (i) Comverse shall hereby
assume and CTI shall hereby transfer sponsorship of the CTI 401(k) Plan and
Comverse shall assume all assets and Liabilities thereunder; (ii) Comverse shall
become the “Employer” for purposes of the CTI 401(k) Plan and CTI shall cease to
be a participating employer in the CTI 401(k) Plan; and (iii) Remaining CTI
Employees shall cease to be eligible to make contributions or have contributions
made on their behalf under the CTI 401(k) Plan. With respect to the Remaining
CTI Employees, in lieu of a year-end matching contribution in respect of the
2012 calendar year, CTI shall make a lump sum cash payment to the Remaining CTI
Employees who remain employed with CTI through December 31, 2012, to be made on
or prior to March 15, 2013. The amount of such payments will be determined by
CTI in its discretion, and will be intended to approximate the amount of the
matching contribution that would otherwise be made to each such CTI Employee for
the 2012 calendar year under the CTI 401(k) Plan, without taking into account
any tax or deferral benefits.

 

6



--------------------------------------------------------------------------------

ARTICLE V

HEALTH AND WELFARE PLANS

Section 5.1 Comverse Health and Welfare Plans. Following the Effective Time,
Comverse shall retain, and CTI shall have no obligation whatsoever with regard
to, all Liabilities under, or with respect to the Comverse Health and Welfare
Plans.

Section 5.2 Assumption of CTI Health and Welfare Plans. Effective as of the
Effective Time, Comverse shall hereby assume sponsorship of all CTI Health and
Welfare Plans, any trust or other funding arrangement established or maintained
with respect to such plans or any assets held as of the Effective Time with
respect to such plans, and any Liabilities relating to, or arising out of, or
resulting from health and welfare coverage or claims incurred on behalf of
Comverse Employees, Transferred Employees or Remaining CTI Employees or their
covered dependents under the CTI Health and Welfare Plans prior to, on or after
the Effective Time (together with the Comverse Health and Welfare Plans, the
“Assumed Health and Welfare Plans”). In addition, to the extent permitted by
applicable Law, during the Transition Period, Remaining CTI Employees shall
continue to participate in the Assumed Health and Welfare Plans. Comverse shall
provide to CTI an invoice and CTI shall pay Comverse in accordance with
Section 3 of the Transition Services Agreement, for the costs associated with
(i) providing coverage to the Remaining CTI Employees and their covered
dependents under the Assumed Health and Welfare Plans during the Transition
Period and (ii) the assumption by Comverse of any Liabilities relating to
Remaining CTI Employees or their covered dependents under the Assumed Health and
Welfare Plans for periods prior to the Effective Time. Such invoice shall
allocate the direct costs of providing such coverage and assuming such
Liabilities, based on the Remaining CTI Employees’ claims experience, in
accordance with past practice.

Section 5.3 COBRA and HIPAA Compliance. Comverse shall be responsible for
administering compliance with the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of the Health
Insurance Portability and Accountability Act of 1996, and the corresponding
provisions of the Assumed Health and Welfare Plans with respect to Comverse
Employees, Transferred Employees and Remaining CTI Employees and their covered
dependents who incur a COBRA qualifying event or loss of coverage under the
Health and Welfare Plans at any time before, on or after the Effective Time.

Section 5.4 Vendor Contracts. The Parties shall use commercially reasonable
efforts to obligate the third-party administrator of each
administrative-services-only contract with a third-party administrator that
relates to any of the Assumed Health and Welfare Plans (an “ASO Contract”), each
group insurance policy that relates to any of the Assumed Health and Welfare
Plans (“Group Insurance Policies”) and each agreement with a Health Maintenance
Organization that provides medical services under the Assumed Health and

 

7



--------------------------------------------------------------------------------

Welfare Plans (“HMO Agreements”), in each case, in existence as of the date of
this Agreement that is applicable to Remaining CTI Employees, to enter into a
separate ASO Contract, Group Insurance Policy and HMO Agreement, as applicable,
with CTI providing for similar terms and conditions as are contained in the ASO
Contracts, Group Insurance Policies and HMO Agreements, as applicable, to which
Comverse is a party. Such terms and conditions shall include, without
limitation, the financial and termination provisions, performance standards,
methodology, auditing policies, quality measures and reporting requirements.

ARTICLE VI

CASH INCENTIVE PLANS

Section 6.1 Determination of Bonus Awards. Comverse shall be responsible for
determining all bonus awards that would otherwise have been payable under the
Cash Incentive Plans to Comverse Employees and Transferred Employees for the
year in which the Effective Time occurs. Comverse shall also determine for
Comverse Employees and Transferred Employees (i) the extent to which established
performance criteria (as interpreted by Comverse, in its sole discretion) have
been met, and (ii) the payment level for each Comverse Employee and Transferred
Employee. Comverse shall provide information to CTI with respect to the
attainment of applicable performance criteria on a timely basis. Based on such
information provided by Comverse, CTI shall make all determinations with respect
to bonus awards payable under the Cash Incentive Plans for Remaining CTI
Employees.

Section 6.2 Liability for Bonus Awards. Comverse shall assume all Liabilities
with respect to any such bonus awards payable to Comverse Employees and
Transferred Employees for the year in which the Effective Time occurs and
thereafter. CTI shall retain all Liabilities with respect to any bonus awards
payable under the Cash Incentive Plans to Remaining CTI Employees for the year
in which the Effective Time occurs and thereafter.

ARTICLE VII

STOCK INCENTIVE PLANS

Section 7.1 CTI Stock Incentive Plans. The Parties shall take all actions
necessary or appropriate so that each outstanding CTI Option and CTI Stock Unit
granted under any CTI Stock Incentive Plan held by an individual shall be
adjusted as set forth in this Article VII. The adjustments set forth below shall
be the sole adjustments with respect to CTI Options and CTI Stock Units in
connection with the Distribution and the other transactions contemplated by the
Distribution Agreement, and such adjustments will be consistent with the
provisions of Section 409A of the Code and the applicable stock exchange listing
standards. The Distribution shall not constitute a “change in control” or
“change of control” under any award agreement, employment agreement or CTI Stock
Incentive Plan. As soon as practicable following the Effective Time, Comverse
shall issue or amend award agreements with respect to (i) Comverse Options and
Comverse Stock Units for Comverse Employees and Transferred Employees and
(ii) CTI Options and CTI Stock Units for Remaining CTI Employees, reflecting the
terms and conditions of such awards in accordance with this Article VII.

 

8



--------------------------------------------------------------------------------

Section 7.2 CTI Options. CTI Options will be adjusted as described below, based
on (1) the optionholder’s employer following the Distribution and (2) whether
such CTI Options have an exercise price that is (A) equal to or less than the
published closing price of a share of CTI common stock on the NASDAQ Stock
Exchange on the date prior to the Distribution Date (“In-The-Money Options”),
(B) not an In-The-Money Option, but is equal to or less than $10.52 per share
(“Group A CTI Options”) or (C) greater than $10.52 per share (the “Group B CTI
Options”). As of the Effective Time, (1) CTI Options held by Comverse Employees
or Transferred Employees will be converted into Comverse Options and (2) CTI
Options held by Remaining CTI Employees will remain as CTI Options.

(a) Comverse Employees and Transferred Employees.

(i) In-The-Money Options. The exercise price of the In-The-Money Options will be
adjusted such that the exercise price will equal the product of (A) the exercise
price of an In-The-Money Option immediately prior to the Effective Time,
multiplied by (B) the Comverse Conversion Ratio. The number of shares subject to
the In-The-Money Options will be equal to the quotient obtained by dividing
(X) the number of shares subject to the In-The-Money Options held by the
optionholder immediately prior to the Effective Time by (Y) the Comverse
Conversion Ratio. All other terms and conditions of these Comverse Options will
remain the same after the Effective Time as the terms and conditions applicable
to the In-The-Money Options immediately prior to the Effective Time, including,
without limitation, the original option term and continued vesting pursuant to
the terms of the awards.

(ii) Group A CTI Options. The exercise price of the Group A CTI Options will be
adjusted such that the exercise price will equal one hundred percent (100%) of
the published closing trading price of a share of Comverse common stock listed
on the NASDAQ Stock Exchange on the Distribution Date. The number of shares
subject to the Group A CTI Options is determined based on the aggregate
Black-Scholes Value of the Group A CTI Options immediately after the Effective
Time which is equal to the aggregate Black-Scholes Value of the Group A CTI
Options immediately prior to the Effective Time. Any resulting fractional shares
shall be rounded down to the nearest whole share. In addition, each Comverse
Option issued in exchange for Group A CTI Options will have a new option term of
ten years beginning on the Distribution Date. All other terms and conditions of
these Comverse Options will remain the same after the Effective Time as the
terms and conditions applicable to the Group A CTI Options immediately prior to
the Effective Time, including, without limitation, continued vesting pursuant to
the terms of the awards.

(iii) Group B CTI Options. The exercise price of the Group B CTI Options will be
adjusted such that the exercise price will equal two hundred percent (200%) of
the published closing trading price of a share of Comverse common stock listed
on the NASDAQ Stock Exchange on the Distribution Date. The number of shares
subject to the Group B Options is determined based on the aggregate
Black-Scholes Value of the Group B CTI Options immediately after the Effective
Time which is equal to the aggregate Black-Scholes

 

9



--------------------------------------------------------------------------------

Value immediately prior to the Effective Time. Any resulting fractional shares
shall be rounded down to the nearest whole share. All other terms and conditions
of these Comverse Options will remain the same after the Effective Time as the
terms and conditions applicable to such CTI Options immediately prior to the
Effective Time, including, without limitation, the original option term and
continued vesting pursuant to the terms of the awards.

(b) Remaining CTI Employees.

(i) In-The-Money Options. The exercise price of the In-The-Money Options will be
adjusted such that the exercise price will equal the product of (A) the exercise
price of an In-The-Money Option immediately prior to the Effective Time,
multiplied by (B) the CTI Conversion Ratio. The number of shares subject to the
In-The-Money Options will be equal to the quotient obtained by dividing (X) the
number of shares subject to the In-The-Money Options held by the optionholder
immediately prior to the Effective Time by (Y) the CTI Conversion Ratio. All
other terms and conditions of these CTI Options will remain the same after the
Effective Time as the terms and conditions applicable to the In-The-Money
Options immediately prior to the Effective Time, including, without limitation,
the original option term and continued vesting pursuant to the terms of the
awards.

(ii) Group A CTI Options. The exercise price of the Group A CTI Options will be
adjusted such that the exercise price will equal one hundred percent (100%) of
the published closing trading price of a share of CTI common stock listed on the
NASDAQ Stock Exchange on the Distribution Date. The number of shares subject to
the Group A CTI Options is determined based on the aggregate Black-Scholes Value
of the Group A CTI Options immediately after the Effective Time which is equal
to the aggregate Black-Scholes Value of the Group A CTI Options immediately
prior to the Effective Time. Any resulting fractional shares shall be rounded
down to the nearest whole share. In addition, each CTI Option issued in exchange
for Group A CTI Options will have a new option term of ten years beginning on
the Distribution Date, provided that nothing herein is intended to alter or
amend the treatment of such award contemplated in connection with the merger of
CTI with and into a subsidiary of Verint. All other terms and conditions of
these CTI Options will remain the same after the Effective Time as the terms and
conditions applicable to the Group A CTI Options immediately prior to the
Effective Time, including, without limitation, continued vesting pursuant to the
terms of the awards.

(iii) Group B CTI Options. The exercise price of the Group B CTI Options will be
adjusted such that the exercise price will equal two hundred percent (200%) of
the published closing trading price of a share of CTI common stock listed on the
NASDAQ Stock Exchange on the Distribution Date. The number of shares subject to
the Group B Options is determined based on the aggregate Black-Scholes Value of
the Group B CTI Options immediately after the Effective Time which is equal to
the aggregate Black-Scholes Value immediately prior to the Effective Time. Any
resulting fractional shares shall be rounded down to the nearest whole share.
All other terms and conditions of these CTI Options will remain the same after
the Effective Time as the terms and conditions applicable to such CTI Options
immediately prior to the Effective Time, including, without limitation, the
original option term and continued vesting pursuant to the terms of the awards.

 

10



--------------------------------------------------------------------------------

Section 7.3 CTI Stock Units. As of the Effective Time, (1) CTI Stock Units held
by Comverse Employees or Transferred Employees will be converted to Comverse
Stock Units and (2) CTI Stock Units held by Remaining CTI Employees will remain
CTI Stock Units.

(i) Comverse Employees and Transferred Employees. The number of shares subject
to the Comverse Stock Units is equal to the number of CTI shares of common stock
underlying the CTI Stock Units held as of the Effective Time multiplied by a
ratio, the numerator of which is equal to the published closing trading price of
a share of CTI common stock listed on the NASDAQ Stock Exchange traded “regular
way” on the day prior to the Distribution Date and, the denominator of which is
equal to the published closing trading price of a share of Comverse common stock
listed on the NASDAQ Stock Exchange on the Distribution Date. In lieu of
fractional Comverse Stock Units, cash shall be given to holders otherwise
entitled to such fractional Comverse Stock Units on the Distribution Date. All
other terms and conditions of the Comverse Stock Units will remain the same
after the Effective Time as the terms and conditions of the CTI Stock Units
immediately prior to the Effective Time, including, without limitation,
continued vesting and payment pursuant to the terms of the awards.

(ii) Remaining CTI Employees. The number of shares subject to the CTI Stock
Units is equal to the number of CTI shares of common stock underlying the CTI
Stock Units held as of the Effective Time multiplied by a ratio, the numerator
of which is equal to the published closing trading price of a share of CTI
common stock listed on the NASDAQ Stock Exchange traded “regular way” on the day
prior to the Distribution Date and, the denominator of which is equal to the
published closing trading price of a share of CTI common stock listed on the
NASDAQ Stock Exchange on the Distribution Date. In lieu of fractional CTI Stock
Units, cash shall be given to holders otherwise entitled to such fractional CTI
Stock Units on the Distribution Date. All other terms and conditions of the CTI
Stock Units will remain the same after the Effective Time as the terms and
conditions of such awards immediately prior to the Effective Time, including,
without limitation, vesting and payment pursuant to the terms of the awards.

Section 7.4 Registration Requirements. Comverse agrees that it shall file, and
shall use reasonable efforts to maintain on a continuous basis, an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) (and maintain the prospectus contained therein for its
intended use) with respect to the shares of Comverse common stock authorized for
issuance under a Comverse stock incentive plan. CTI agrees that, following the
Effective Time until such time that CTI ceases to be a public issuer, it shall
use reasonable efforts to continue to maintain a Form S-8 Registration Statement
with respect to and cause to be registered pursuant to the Securities Act, the
shares of CTI common stock authorized for issuance under the CTI Stock Incentive
Plans as required pursuant to the Securities Act and any applicable rules or
regulations thereunder.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL AND ADMINISTRATIVE

Section 8.1 Sharing of Information. CTI and Comverse shall share with each other
and their respective agents and vendors (without obtaining releases) all
participant information necessary for the efficient and accurate administration
of each of the Benefit Plans. CTI and Comverse and their respective authorized
agents shall, subject to applicable laws, be given reasonable and timely access
to, and may make copies of, all information relating to the subjects of this
Agreement in the custody of the other Party, to the extent necessary for such
administration. Until the Effective Time, all participant information shall be
provided in the manner and as may be mutually agreed to by CTI and Comverse.

Section 8.2 Reasonable Efforts/Cooperation. Each of the Parties will use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement. Each of the Parties shall cooperate fully on any
issue relating to the transactions contemplated by this Agreement for which the
other Party seeks a determination letter or private letter ruling from the
Internal Revenue Service, an advisory opinion from the Department of Labor or
any other filing (including, but not limited to, securities filings (remedial or
otherwise)), consent or approval with respect to or by a governmental agency or
authority in any jurisdiction in the U.S. or abroad.

Section 8.3 Consent of Third Parties. If (i) any provision of this Agreement is
dependent on the consent of any third party and such consent is withheld, the
Parties shall implement the applicable provisions of this Agreement to the
fullest extent practicable, and (ii) any provision of this Agreement cannot be
implemented due to the failure of such third-party to consent, CTI and Comverse
shall negotiate in good faith to implement the provision (as applicable) in a
mutually satisfactory manner.

Section 8.4 Fiduciary Matters. It is acknowledged that actions required to be
taken pursuant to this Agreement may be subject to fiduciary duties or standards
of conduct under ERISA or other applicable law, and no Party shall be deemed to
be in violation of this Agreement if it fails to comply with any provisions
hereof based upon its good faith determination that to do so would violate such
a fiduciary duty or standard. Each Party shall be responsible for taking such
actions as are deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other Party for any
Liabilities caused by the failure to satisfy any such responsibility.

Section 8.5 Coordination with the Transition Services Agreement. The
administrative costs and expenses of Comverse related to its provision of
certain services to CTI as described in this Agreement, including, without
limitation, payroll administration and health and welfare benefits
administration, shall be governed by the terms of the Transition Services
Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendment and Modifications. This Agreement may be amended, modified
or supplemented at any time by the Parties, but only by an instrument in writing
signed on behalf of the Parties.

Section 9.2 Effect if Effective Time Does Not Occur. If the Distribution
Agreement is terminated prior to the Effective Time, then this Agreement shall
terminate and all actions and events that are, under this Agreement, to be taken
or occur effective immediately prior to or as of the Effective Time or otherwise
in connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by CTI and Comverse.

Section 9.3 Entire Agreement; Assignment. This Agreement (a) constitutes,
together with the Distribution Agreement and the Ancillary Agreements, the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof and (b) shall not be
assigned by operation of law or otherwise.

Section 9.4 Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, each of which shall remain in full force and
effect.

Section 9.5 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally, telecopied (which is confirmed) or sent by
registered or certified mail (postage prepaid, return receipt requested) to the
Parties or beneficiaries hereto at the following addresses:

If to CTI, to:

Comverse Technology, Inc.

810 Seventh Avenue

New York, NY 10019

Attention: General Counsel

If to Comverse, to:

Comverse, Inc.

200 Quannapowitt Parkway

Wakefield, MA 01880

Attention: General Counsel

 

13



--------------------------------------------------------------------------------

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

Section 9.6 Incorporation of Distribution Agreement Provisions. The following
provisions of the Distribution Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein mutatis mutandis (references in this
Section 9.6 to an “Article” shall mean an Article of the Distribution Agreement,
and references in the material incorporated herein by reference shall be
references to the Distribution Agreement): Article III (relating to
Indemnification); Article IV (relating to Access to Information); and Article V
(relating to Miscellaneous).

Section 9.7 No Plan Amendment; No Third Party Beneficiaries. Nothing in this
Agreement shall (a) amend, or be deemed to amend, any Benefit Plan or
(b) provide any Person not a party to this Agreement with any right, benefit or
remedy with regard to any Benefit Plan.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

COMVERSE TECHNOLOGY, INC. By:   /s/ Shefali Shah Name:   Shefali Shah Title:  
Senior Vice President, General Counsel and Corporate Secretary

 

COMVERSE, INC. By:   /s/ Thomas B. Sabol Name:   Thomas B. Sabol Title:   Chief
Financial Officer

[Signature Page to Employee Matters Agreement]

 

15